

116 S801 IS: To amend titles XVIII and XIX of the Social Security Act to provide the Medicare Payment Advisory Commission and the Medicaid and CHIP Payment and Access Commission with access to certain drug payment information, including certain rebate information.
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 801IN THE SENATE OF THE UNITED STATESMarch 14, 2019Ms. Cortez Masto (for herself, Mr. Cornyn, Mr. Carper, and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend titles XVIII and XIX of the Social Security Act to provide the Medicare Payment Advisory
			 Commission and the Medicaid and CHIP Payment and Access Commission with
			 access to certain drug payment information, including certain rebate
			 information.
	
		1.Providing the Medicare Payment Advisory Commission and Medicaid and CHIP Payment and Access
			 Commission with access to certain drug payment information, including
			 certain rebate information
 (a)Access to certain part D payment dataSection 1860D–15(f) of the Social Security Act (42 U.S.C. 1395w–115(f)) is amended— (1)in paragraph (2)—
 (A)in subparagraph (A)(ii), by striking and at the end; (B)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (C)by inserting at the end the following new subparagraph:  (C)by the Executive Director of the Medicare Payment Advisory Commission for purposes of monitoring, making recommendations, and analysis of the program under this title and by the Executive Director of the Medicaid and CHIP Payment and Access Commission for purposes of monitoring, making recommendations, and analysis of the Medicaid program established under title XIX and the Children’s Health Insurance Program under title XXI.; and 
 (2)by adding at the end the following new paragraph:  (3)Additional restrictions on disclosure of informationThe Executive Directors described in paragraph (2)(C) shall not disclose any of the following information disclosed to such Executive Directors or obtained by such Executive Directors pursuant to such paragraph, with respect to a prescription drug plan offered by a PDP sponsor:
 (A)The specific amounts or the identity of the source of any rebates, price concessions, or other forms of direct or indirect remuneration under such prescription drug plan.
 (B)Information submitted with the bid submitted under section 1860D–11 by such PDP sponsor. (C)In the case of such information from prescription drug event records, in a form that would not be permitted under section 423.505(m) of title 42, Code of Federal Regulations, or any successor regulation, if made by the Centers for Medicare & Medicaid Services..
 (b)Access to certain rebate and payment data under Medicare and MedicaidSection 1927(b)(3)(D) of the Social Security Act (42 U.S.C. 1396r–8(b)(3)(D)) is amended— (1)in the matter before clause (i), by striking subsection (a)(6)(A)(ii) and inserting subsection (a)(6)(A);
 (2)in clause (iv), by striking and at the end; (3)in clause (v), by striking the period at the end and inserting , and;
 (4)by inserting after clause (v) the following new clause:  (vi)to permit the Executive Director of the Medicare Payment Advisory Commission and the Executive Director of the Medicaid and CHIP Payment and Access Commission to review the information provided.; 
 (5)in the matter at the end, by striking 1860D–4(c)(2)(E) and inserting 1860D–4(c)(2)(G); and (6)by adding at the end the following new sentence: Any information disclosed to the Executive Director of the Medicare Payment Advisory Commission or the Executive Director of the Medicaid and CHIP Payment and Access Commission pursuant to this subparagraph shall not be disclosed by either such Executive Director in a form which discloses the identity of a specific manufacturer or wholesaler or prices charged for drugs by such manufacturer or wholesaler..